IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,972-02




EX PARTE JACOB BARRON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-6548-C IN THE 106TH DISTRICT COURT
FROM DAWSON COUNTY




            Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging in
organized criminal activity and sentenced to ten years’ imprisonment.  He did not appeal his
conviction.
            Applicant alleges an illegal cumulation order and ineffective assistance of counsel for giving
bad advice about an appeal and not perfecting appeal.  
            The trial court has determined that applicant is entitled to relief. After remand, it is clear from
the record that counsel was ineffective for not objecting to the cumulation order in this case.  Relief
is granted.  The judgment in Cause No. 06-6548-C in the 106th District Court of Dawson County is
reformed to delete the order requiring the sentence to be served consecutively. All other relief is
denied. 
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 18, 2014
Do not publish